I would like to join the other
delegations here in congratulating you, Mr. President,
on your election as President of the General Assembly.
May I also pay tribute to your predecessor, Mr. Theo-
Ben Gurirab who, through his experience and
diplomatic skills, guided the fifty-fourth session to a
successful conclusion. I wish to express our
appreciation to the Secretary-General, under whose
guidance and with whose expertise the Organization
has been moving ahead in the attainment of its goals.
May I also extend a warm welcome to Tuvalu, the
newest Member of the United Nations. For many years
Malta and Tuvalu have cooperated as joint members of
the Commonwealth.
This is an auspicious occasion, not merely
because the General Assembly is the most widely
representative group of the world's peoples, but also
since it comes at a time when we are poised on the
edge of a new dawn, a new beginning. Only last week
we saw and heard the heads of State or Government of
countries the world over reaffirm their faith in the
Organization and its Charter as indispensable
foundations of a more peaceful, prosperous and just
world. It was a renewed commitment to make the
United Nations a more effective instrument in the
hands of the world's people. This is a weighty
undertaking, and one which may well benefit from a re-
examination of the experience acquired during the past
55 years of the United Nations existence.
As we are all no doubt aware, the United Nations
has been instrumental in fostering a culture of
partnership among States. Indeed, we meet here today
in the understanding that this culture of partnership
must continue to constitute the basis for humanity's
progress. This is more than just a vision for the future;
it is the road map for the way forward based on a
programme of action that has weathered the
vicissitudes of time and withstood test after test ever
since its adoption in San Francisco over half a century
ago. It is a noble endeavour that has survived in the
face of adversity, that has experienced occasional
setbacks, but that has also registered more than a fair
share of success.
Aided by its long-standing commitment to
dialogue, the United Nations has positively contributed
to the process of decolonization that has so decisively
transformed the political map of the world. It has
promoted a culture of dialogue and cooperation in the
most diverse fields of human existence and endeavour,
28

ranging from health care to food supplies, from literacy
to urban development, from historical heritage to the
natural environment, and, more recently, improving the
status of women.
Nevertheless, in the crucial area of the
maintenance of peace and security — the very raison
d'être for the creation of the United Nations — the
Organization, for various reasons, has at times been
unable to fulfil this mandate. This is reflected in the
painfully honest reports of the Organization's failings
in Rwanda and Srebrenica. These negative experiences
provided the backdrop to the recently published
Brahimi report.
The Government of Malta shares the concerns
expressed in this report, which cautions in particular
against entrusting the United Nations Secretariat with
unrealistic mandates while not providing it with
commensurate resources. We look forward to early
consultations on the manner in which the
recommendations of the report may be pursued.
We have given serious consideration to
addressing these concerns and have decided to match
them with a specific commitment. It was in this
connection that my Prime Minister last week, in his
address to the Millennium Summit, signalled Malta's
intention to significantly increase its peacekeeping
contribution through a voluntary move from group C to
group B.
It will be recalled that over the years Malta has
made other contributions towards promoting the global
objectives of the United Nations. These have included
a number of initiatives not designed in the narrow
national interest but in the interest of the international
community as a whole.
May I recall in this connection Malta's proposals
to the General Assembly relating to the seabed and the
ocean floor, which led to the United Nations
Convention on the Law of the Sea, to the question of
the ageing and to the initiative relating to climate
change. These initiatives alerted the United Nations to
examine the far-reaching, serious implications of those
issues and thereby enabled it to adopt timely measures,
which, as can be appreciated, have helped defuse, and
continue to defuse, potential political tensions,
environmental dangers and social complications.
The progress recorded in the United Nations over
the years is impressive and a source of great
satisfaction to my Government. The goals achieved,
while relevant the world over, lie extremely close to
the heart of the area of which Malta forms part. The
Mediterranean can be seen as a microcosm of the larger
world stage. We have faced, and continue to face,
intermittent conflicts and wide gaps in development
levels. The shortage of freshwater resources in some
areas is potentially another serious challenge. Despite
being a sea of promise and great opportunity, the
Mediterranean continues to challenge our political will
to nurture long-lasting stability. Security in the
Mediterranean requires committed and quiet
determination to identify both the problems and, more
importantly, the solutions. The element of dialogue that
has so often underscored the work of the United
Nations has brought much to the enhancement of
relations between the States of that part of the world.
Malta indeed not only shares the aspirations of the
United Nations in this regard, but has striven
throughout the years to ensure that they become an
integral part of all dealings in the Mediterranean.
Together with the rest of the world community,
Malta welcomes the progress made in the Middle East
peace process. We hope that the same determination as
helped overcome seemingly insurmountable obstacles
in the past will continue to inspire the protagonists to
work for the goal of a just and permanent peace and
security for our Middle Eastern neighbours.
The Balkans are another part of the
Mediterranean area that also continues to challenge the
will of the international community in its quest for
stability and its determination to ensure that full
respect for human rights becomes the common heritage
of all peoples who live there. In this respect, every
positive development is of the utmost importance.
For over 25 years the situation in Cyprus has
remained a cause of concern. We therefore earnestly
hope that an early settlement of the Cyprus question
will be found. In this connection, the Maltese
Government reiterates its full support for the Secretary-
General's efforts to find a solution on the basis of the
relevant Security Council resolutions.
The Mediterranean has also been witness to the
cruel and merciless trafficking in human beings, a
tragic and criminal exploitation of the misery of others.
We welcome the initiatives taken by the Italian
Government at the Conference for Development and
Security in the Adriatic and the Ionian held in Ancona
29

last May. The broad parameters established in that
Conference can indeed serve as a prototype for similar
agreements elsewhere.
Malta has always been acutely aware of the role it
can play in bridging the divides of this complex area.
Successive Maltese Governments have consistently
promoted efforts to develop and consolidate
cooperation between the littoral States of the
Mediterranean at both a bilateral and multilateral level.
In the mid-1970s we hosted the preparatory
meeting that led to the Barcelona Convention that
launched the Mediterranean Action Plan. In 1995 we
argued in favour of a Mediterranean stability pact for
the region, a proposal which is now taking shape in the
form of a Euro-Mediterranean charter for peace and
stability. In 1997, at a time of difficult political
circumstances for the area, Malta hosted the second
Euro-Mediterranean Ministerial Conference, following
that of Barcelona in 1995. More recently, Malta was
one of the prime movers behind a recommendation
within the Conference on Security Co-operation in the
Mediterranean process of the Inter-Parliamentary
Union for the establishment of a Parliamentary
Assembly of Mediterranean States. These initiatives
serve to underscore our commitment to the
achievement of peace, prosperity and a just solution to
the demands of the Mediterranean people.
We believe, however, that on our own we can
only do so much, and that therefore the principle of
multilateralism, as enshrined in last week's
Declaration, must be fully respected and observed. As
was stated in the final Declaration of the Millennium
Summit, the management of economic and social
development, as well as the risks and threats to
international peace and security, must be a shared
responsibility. Freedom, equality, solidarity, tolerance
and respect for the natural environment are goals
towards which our combined energies and efforts
should be channelled.
It is for these reasons that we have chosen to
pursue the path of membership of the European Union.
It is the common values and principles that inspired the
birth of what is today the European Union that inspire
us in our quest. This is because it is through
membership that we feel we can best play our part on
the international stage, and contribute more effectively
towards the promotion of peace and progress in the
Mediterranean. We feel that our capabilities to play a
useful role may be greatly enhanced from within the
European Union. This is not solely for our own local
benefit. We believe that our membership will give the
European Union an added dimension that will serve to
benefit both the northern and southern shores of the
Mediterranean littoral.
Good governance is what we, the peoples of the
United Nations, seek at a national, regional and
international level. Yet good governance is exactly
what is threatened by a number of phenomena that
plague our contemporary society. Ranging from the
trafficking of drugs to that of armaments and human
beings, international organized crime threatens the very
texture of law and order through abuse, corruption and
violence. The growth of related crimes also alerts us to
the need for ever closer international cooperation.
As much as the socio-political environment
requires constant vigilance, so too does the physical
environment. Global warming remains a constant
concern, and we urge that the undertakings to ward off
the further degradation of the ozone layer be fully
adhered to.
Questions of disarmament, extreme poverty, the
striking proportions of HIV and AIDS and the
vulnerability of the disabled, infirm and those
discriminated against on the basis of race or religion
remain ever present on the world agenda. At no time
must we lose sight of these very real issues faced by a
huge proportion of the world's people. We must, in
pursuit of a more caring and equitable society, seek to
understand and subsequently meet the needs of these
vulnerable members of society. It is not sufficient to
promote global e-commerce and ever new economic
world orders if we do not also tackle the root causes of
many of the problems in the developing world. We
need to convert these enormous challenges into
moments of opportunity. We need to harness the
positive forces of globalization, the new knowledge-
based economy and the opportunities of trade to bridge
the divides that persist throughout each and every
continent.
The United Nations has taken a leading role in
promoting international understanding and agreement
in relation to these varied and diverse areas. Indeed, a
wide spectrum of activities, international agreements
and agencies of the United Nations have been put to
good use in the creation of the impetus necessary for
change. We must continue in our endeavours to bring
30

people to a common understanding of how this can best
be consolidated, not solely through dialogue, but
through concrete actions that must necessarily follow.
The number and variety of tasks that face the
United Nations are by no means small. Malta is,
however, convinced that the United Nations is the
forum best positioned to provide workable options and
long-term solutions to the problems that plague the
world and man's relations with it. Last week's
Millennium Summit clearly demonstrated the
international community's renewed commitment to this
unique and indispensable Organization and its vital role
in the maintenance of peace and stability, the
eradication of poverty, ignorance and disease and the
protection of the global environment.
If the Millennium Summit charted our course
towards making the United Nations a more effective
instrument in the hands of the world's peoples, then the
Millennium Assembly must come to be remembered as
the point in time when the first major decisions were
taken to place the Organization firmly on this chosen
path. I hope that these will not be merely empty
declarations of intent, but that each Government and
each of us here present today will endeavour to better
our corner of the globe as best we can. My Government
remains determined to play its part.